 Case: 1:19-cv-00023-RLW Doc. #: 59 Filed: 03/04/21 Page: 1 of 3 PageID #: 355



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


CAPE DOGWOOD REDEVELOPMENT                      )
CORP.,                                          )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )           No. 1:19-CV-23 RLW
                                                )
GLOBAL BOWLING, LLC, et al.,                    )
                                                )
              Defendants.                       )

                              MEMORANDUM AND ORDER

       This matter is before the Court on the Motion to Withdraw as Counsel (ECF No. 56) for

Defendants Global Bowling, LLC, Michael Conejo, and Brent Dyer, filed by attorney Adam E.

Gohn and Adam Gohn, L.C. In support, the Motion states in pertinent part:

            2. Professional considerations have arisen that make it necessary for
       Adam Gohn to withdraw as counsel for Defendants in this matter.

               3. Missouri Rule of Professional Conduct 1.6 precludes Adam Gohn from
       providing further detail concerning the professional considerations that have
       arisen necessitating its [sic] withdrawal.

(ECF No. 56 at 1.) The Motion states that Defendants were notified of Mr. Gohn’s need to

withdraw on March 2, 2021. The Motion also “requests appropriate extensions of the remaining

deadlines in the Court’s Scheduling Order to minimize any potential prejudice to Defendants.”

(Id.) Plaintiff’s counsel filed a Response that states it has no objection to the Motion to

Withdraw. (ECF No. 57.)

       Mr. Gohn entered his appearance for Defendants on August 19, 2020 (ECF No. 43), after

prior counsel was granted leave of Court to withdraw. 1 The case was referred to alternative


       1A
          Clerk’s Entry of Default was entered against Defendant Global Bowling, LLC on August 7,
2020 (ECF No. 41). By Memorandum and Order of December 16, 2020 (ECF No. 55), the Court denied
 Case: 1:19-cv-00023-RLW Doc. #: 59 Filed: 03/04/21 Page: 2 of 3 PageID #: 356



dispute resolution in October 2020 but did not settle. Under the Order Relating to Trial portion

of the Case Management Order, the case is set for jury trial on April 19, 2021, and pretrial

compliance materials are due March 30, 2021. (ECF No. 26 at 2.)

       Counsel’s conclusory assertion that withdrawal is required does not establish that good

cause exists to terminate the representation. 2 Even assuming that good cause exists, Missouri

Supreme Court Rule 4.1-16(c) provides:

               (c) A lawyer must comply with applicable law requiring notice to or
       permission of a tribunal when terminating a representation unless the lawyer has
       filed a notice of termination of limited appearance. Except when such notice is
       filed, a lawyer shall continue representation when ordered to do so by a tribunal
       notwithstanding good cause for terminating the representation.

       Absent a more detailed recitation of compelling circumstances, the Court will not permit

the withdrawal of counsel until substitute counsel enters an appearance for the Defendants in this

matter. If the Court were to grant the Motion to Withdraw this would imperil the scheduling

order, as counsel expressly requests extensions of the remaining deadlines in the Case

Management Order. Any substitute counsel that might enter an appearance for Defendants

would face a very short time period to prepare for the filing of pretrial compliance materials and

trial. Thus, Defendants may suffer prejudice if the Motion to Withdraw is granted, as this would

likely leave them unrepresented at trial.

       Accordingly,

       IT IS HEREBY ORDERED that the Motion to Withdraw as Counsel (ECF No. 56) of

attorney Adam E. Gohn and Adam Gohn, L.C., is DENIED.



Defendants’ Motion to Set Aside the Entry of Default of Global Bowling, and Motion to Reinstate
Pleadings or in the Alternative for Leave to File Out of Time.
       2This
               Court has adopted the Rules of Professional Conduct adopted by the Missouri Supreme
Court as its Rules of Professional Conduct. See E.D. Mo. Local Rule 12.02.

                                                2
 Case: 1:19-cv-00023-RLW Doc. #: 59 Filed: 03/04/21 Page: 3 of 3 PageID #: 357



       IT IS FURTHER ORDERED that Defendants’ counsel shall promptly provide a copy

of this Memorandum and Order to the Defendants.




                                             __________________________________
                                             RONNIE L. WHITE
                                             UNITED STATES DISTRICT JUDGE


Dated this 4th day of March, 2021.




                                            3
